Citation Nr: 1009602	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-23 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected diabetes mellitus, type 2.  

4.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected bilateral cataracts.  

5.  Entitlement to a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from September 1965 to 
September 1967.

The Veteran's appeal as to the issues listed above arose from 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.  In February 2006, the RO 
granted service connection for diabetes mellitus, type 2, 
evaluated as 20 percent disabling, and bilateral cataracts, 
evaluated as 20 percent disabling.  In June 2006, the RO 
denied claims for service connection for sleep apnea, and a 
back disability, and denied a claim for TDIU.  

In November 2008, the RO received notice that the Veteran 
desired to withdraw his appeals concerning an initial 
evaluation in excess of 10 percent for service-connected 
tinnitus.  Therefore, this issue is no longer before the 
Board.  See 38 C.F.R. § 20.204(b) (2009).   
 
The Veteran has raised the issue of entitlement to service 
connection for hypertension.  This issue has not been 
adjudicated by the agency of original jurisdiction, and is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not have a back disability, or sleep 
apnea, that was caused or aggravated by his active military 
service, or by a service-connected disability.  

2.  The Veteran's diabetes mellitus is not shown to require 
regulation of activities.

3.  The Veteran's bilateral cataracts are shown to be 
productive of corrected visual acuity of no worse than 20/50, 
bilaterally, and not more than an average concentric 
contraction, left eye, of 52.87 degrees, and 54.87 degrees in 
the right eye.  

4.  The Veteran's service-connected disabilities are 
bilateral cataracts, evaluated as 20 percent disabling, 
diabetes mellitus, evaluated as 20 percent disabling, 
tinnitus, evaluated as 10 percent disabling, peripheral 
neuropathy of the right lower extremity, evaluated as 10 
percent disabling, peripheral neuropathy of the left lower 
extremity, evaluated as 10 percent disabling, and impotence, 
evaluated as noncompensable (0 percent disabling); his 
combined rating during the entire appeal period is no more 
than 60 percent. 


CONCLUSIONS OF LAW

1.  A back disability, and sleep apnea, were not incurred in 
or aggravated by the Veteran's active military service, or by 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2009).  

2.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.119, Diagnostic Code 7913 (2009).

3.  The schedular criteria for the assignment of an initial 
rating in excess of 20 percent for bilateral cataracts have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.76, 4.76a, 4.77, 4.79, 
Diagnostic Codes 6027, 6066, 6080 (2009).  

4.  The criteria for establishing entitlement to TDIU are not 
met; referral for TDIU on an extraschedular basis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (2002); 38 C.F.R. §§ 
3.321(b)(1), 4.16(a) (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran argues that service connection is warranted for a 
back disability, and sleep apnea.  He has stated that he 
injured his back while driving on rough roads during service 
in the Republic of Vietnam.  He further appears to attribute 
his back symptoms, at least in part, to being struck by an 
oil drum during service in Ft. Carson, Colorado.  He also 
states that he has not slept well since his service in 
Vietnam.  See Veteran's letters, received in April and 
September of 2005; substantive appeal (VA Form 9), received 
in June 2007.   

Wit regard to the scope of the claim for a back disability, 
the Board notes that in a rating decision, dated in June 
2005, the RO denied a claim for a skeletal condition which 
appears to have included a neck condition.  In May 2007, the 
RO denied a claim for service connection for "cervical 
degenerative disc disease, foraminal stenosis and pinched 
nerve (previously claimed as a neck condition)."  In each 
case, there was no appeal, and the RO's decisions became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002).  Therefore, 
the term "back disability" is not intended to include the 
cervical spine.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  Service 
connection may also be granted for arthritis, when it is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2009).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2009).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Claims Court's decision in Allen v. 
Principi, 7 Vet. App. 439 (1995), which addressed the subject 
of the granting of service connection for the aggravation of 
a nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  Under the revised section 3.310(b), the 
regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.   

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)) 
(emphasis added).

The Board finds no prejudice to the Veteran in evaluating the 
secondary service connection claim under either the old or 
new criteria, which came in effect in October 2006 to address 
the Allen decision.  The Board has reviewed this case under 
both Allen and the old and new criteria.  

Service connection is currently in effect for diabetes 
mellitus, type 2, bilateral cataracts, tinnitus, peripheral 
neuropathy of the bilateral lower extremities, and impotence.  

The Veteran's service treatment reports do not show any 
relevant treatment.  An April 1967 report notes that he had 
been struck in the lumbar region by a 55-gallon drum that 
rolled off of a truck.  He was treated for a lacerated jaw; 
the report contains no findings or diagnoses pertaining to 
the back.  The Veteran's separation examination report, dated 
in July 1967, shows that his spine, nose, sinuses, and mouth 
and throat, were all clinically evaluated as normal.  In an 
associated "report of medical history," he denied having 
had recurrent back pain, or "ear, nose, or throat trouble."  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1974 and 2009.  This 
evidence includes reports from S.F.D., D.C., dated between 
1982 and 1983, which show treatment for acute recurrent 
lumbar strain and facet syndrome, with "insidious onset," 
beginning in December 1982.  Other private reports show 
treatment for obstructive sleep apnea beginning in 2003.  

A statement from a VA physician, L.C.C., dated in May 2007, 
indicates that the Veteran requested a letter in support of 
his claim for a back disability.  The physician indicated 
that the Veteran has had back pain during his entire three-
year course of treatment, that he had arthritis, that he had 
"had no reason to doubt" the Veteran's claims of inservice 
symptoms and claims of a back injury, and that, "As you 
noted, once again, these things all started during and as a 
result of your military service.  I will not be able to say 
whether it is as likely as not or less than likely that - 
that is not my training and not my expertise."  

A VA respiratory examination report, dated in January 2009, 
shows that the diagnosis was sleep apnea.  The examiner 
indicated that the Veteran's sleep apnea was not caused by, 
or aggravated by, his service-connected diabetes mellitus.  
The examiner explained that the Veteran's sleep apnea was 
diagnosed several years prior to his diagnosis of diabetes, 
and that his morbid obesity, smoking, COPD (chronic 
obstructive pulmonary disease), and nasal allergies were the 
major risk factors, especially his obesity.  

A VA general medical examination report, dated in April 2009, 
shows that the Veteran was noted to have back pain, with a 
diagnosis of thoracolumbar DDD (degenerative disc disease).  
The examiner stated that this condition began after service, 
and that it was not caused by or the result of military 
service or secondary to, or aggravated by, service-connected 
conditions.  

A decision of the Social Security Administration (SSA), dated 
in August 2003, indicates that the Veteran was determined to 
have been disabled as of December 2002, with a primary 
diagnosis of degenerative disc disease, cervical spine, and a 
secondary diagnosis of status post rotator cuff repair.  

The claims files include a number of lay statements, written 
by family members and friends, in which the authors assert 
that the Veteran had difficulty sleeping with poor breathing, 
and/or back pain, since his service.  None assert to have 
witnessed any relevant injuries during service.  

The Board finds that the claims must be denied.  The Veteran 
was not treated for either of the claimed conditions during 
service.  In this regard, while it appears that he was struck 
in the lumbar region by a drum in April 1967, there is no 
record of symptoms, findings, or a diagnosis, pertaining to 
the back.  In addition, neither of the claimed conditions 
noted upon separation from service.  Therefore, a chronic 
back disorder is not shown during service.  See 38 C.F.R. § 
3.303(a).  As for the post-service medical evidence, the 
earliest medical evidence of complaints of back symptoms is 
dated in 1982, and the earliest evidence of treatment for 
sleep apnea is dated in 2003.  This is over 14 years (back 
disability) and 35 years (sleep apnea) after separation from 
service, and these periods without treatment weigh against 
the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  In addition, there is no competent evidence of a 
nexus between a back disorder, or sleep apnea, and the 
Veteran's service (with one exception, discussed below), or a 
service-connected disability.  See 38 C.F.R. §§ 3.303(d); 
3.310.  In this regard, the January 2009 and April 2009 VA 
opinions weigh against the claims.  The examiners indicated 
that their opinions were based on a review of the Veteran's 
medical files, (the January 2009 VA examiner indicated that 
the Veteran's C-file had not been requested, but that his 
medical files had been reviewed).  Finally, there is no 
medical evidence to show that arthritis of the back was 
manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  In 
summary, the evidence does not show that the Veteran has a 
back disorder, or sleep apnea, that is related to his 
service, or to a service-connected disability, and the Board 
finds that the preponderance of the evidence is against the 
claims, and that the claims must be denied.  

In reaching this decision, the Board has considered the May 
2007 statement from L.C.C. (discussed supra), and a May 2006 
statement from M.A.H., D.C.  

With regard to Dr. L.C.C.'s statement, it makes clear that an 
etiological opinion was not being provided.  In essence, the 
physician did no more than merely repeat the Veteran's 
allegations.  

With regard to Dr. M.A.H.'s statement, he states that the 
Veteran has been a patient since 1992, and, in essence, that 
the Veteran has symptoms that include back pain due to 
injuries sustained during service.  

However, this opinion indicates that the Veteran began 
treatment in 1992 (i.e., about 24 years after separation from 
service), and it is not shown to have been based on a review 
of the Veteran's C-file, or any other detailed and reliable 
medical history.  See Prejean v. West, 13 Vet. App. 444, 448-
9 (2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.); Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a 
nexus may decline in probative value due to a lengthy time 
period between service and the date of the opinion).  It is 
essentially a bare conclusion that is afforded little 
probative value, as it is unaccompanied by discussion, 
explanation, or citation to clinical findings during service, 
or a more than a bare rationale.  Neives-Rodriguuez v. Peake, 
22 Vet. App. 295 (2008).  Therefore, this opinion is not 
sufficiently probative to warrant a grant of the claim for a 
back disability.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied.  

With respect to the Veteran's own contentions, and the lay 
statements, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Bostain v. West, 11 
Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence 
and credibility of the Veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  

The issues on appeal are based on the contentions that a low 
back disability, and sleep apnea, were caused or aggravated 
by service that ended in 1967, or by a service-connected 
disability.  The Veteran has reported that he has had low 
back symptoms, and sleep apnea symptoms, since his service, 
and he has submitted lay statements to this effect.  This lay 
evidence is competent evidence to show that the Veteran 
experienced symptoms of low back pain, and sleep difficulty.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from 
the weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence; if the Board concludes 
that the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board finds that the lay testimony is insufficiently 
probative to warrant a grant of either of the claims.  
Although the Veteran has asserted that he began seeing 
chiropractors for his low back "in 1967," see Veteran's 
statement, dated in October 2006, this is contradicted by Dr. 
S.F.D.'s December 1982 report, which contains a diagnosis 
noting acute recurrent lumbar strain, facet syndrome, and 
lumbosacral instability, with, "Insidious onset on/or about 
12/18/82."  Furthermore, and in any event, the Veteran and 
the lay authors do not have the requisite skills, knowledge, 
or training, to be competent to provide a diagnosis of a low 
back disability (i.e., degenerative disc disease, or 
arthritis), and/or sleep apnea, or to state whether such 
conditions were caused or aggravated by a service-connected 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In this regard, while the Board acknowledges that 
the absence of any corroborating medical evidence supporting 
his assertions does not render his statements incredible in 
and of itself, such absence is for consideration in 
determining credibility.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the 
credibility and weight of a veteran's lay testimony, but the 
lack of such evidence does not, in and of itself, render the 
lay testimony incredible); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (noting that lay evidence can be 
competent to establish a diagnosis when . . . a layperson is 
competent to identify the medical condition).  In this case, 
the Veteran's service treatment records do not show any 
relevant treatment.  The post-service medical records do not 
show any relevant treatment prior to 1982 (for the back) or 
2003 (for sleep apnea), and there is no competent evidence of 
a nexus between either of the claimed conditions and the 
Veteran's service, or a serviced-connected disability, (other 
than as discussed).  The April 2009 VA examiner concluded 
that the Veteran's back disorder is not related to his 
service.  Given the foregoing, the Board finds that the 
service treatment reports, and the post-service medical 
evidence, outweigh the Veteran's contentions, and the lay 
statements, to the effect that the Veteran has the claimed 
conditions that are related to his service, or to a service-
connected disability.  


II.  Initial Evaluations

The Veteran asserts that increased initial evaluations are 
warranted for his service-connected diabetes mellitus, type 
2, and bilateral cataracts.   

In February 2006, the RO granted service connection for 
diabetes, and bilateral cataracts, and evaluated each of 
these disabilities as 20 percent disabling.  In each case, 
the RO assigned an effective date for service connection of 
February 24, 2005.  The Veteran has appealed the issues of 
entitlement to increased initial evaluations.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2009).  In 
cases where the original rating assigned is appealed, 
consideration must be given to whether a veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A.  Diabetes Mellitus

With regard to the history of the disability in issue, it 
appears that the Veteran was determined to have diabetes in 
about 2005.  See 38 C.F.R. § 4.1 (2009).  

Under DC 7913, a 20 percent disability evaluation is assigned 
for diabetes mellitus requiring insulin and restricted diet; 
or, an oral hypoglycemic agent and restricted diet. 

A 40 percent rating when the disability requires insulin, a 
restricted diet, and regulation of activities.

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met).  

"Regulation of activities" is defined by DC 7913 as the 
"avoidance of strenuous occupational and recreational 
activities."  Medical evidence is required to show that 
occupational and recreational activities have been 
restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 
(2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996).  

The relevant medical evidence consists of VA and non-VA 
reports, dated between February 2005 and 2009.  See 38 C.F.R. 
§ 3.400(o)(2) (2009).

A VA diabetes mellitus examination report, dated in November 
2005, shows that the Veteran reported that he was found to 
have diabetes "within the last few months."  He was noted 
to be taking Metformin and stated that his blood sugars had 
been good, that he did not follow a special diet, and that he 
did not exercise.  He denied a history of hospitalization for 
treatment of any diabetic problem, including ketoacidosis.  
He was noted to be independent in the activities of daily 
living.  The relevant assessment was diabetes.  It was noted 
that the Veteran was currently unemployed, and that it was 
unlikely that the Veteran's diabetes would interfere with  
his employability, although he had other health problems that 
make it unlikely that he could perform manual labor.  

A VA diabetes mellitus examination report, dated in February 
2008, indicates that the Veteran's diabetes was stable, and 
that the Veteran reported a history of "associated 
hospitalizations" at St. John's hospital in 1992 and 1997, 
for heart procedures (atherectomy, angioplasty, and two 
stents) (service connection is not currently in effect for a 
cardiovascular disability).  The report states that the 
Veteran is not restricted in his ability to perform strenuous 
activities.  

A VA diabetes mellitus examination report, dated in January 
2009, shows that the Veteran denied a history of 
hospitalization or surgery, or episodes of hypoglycemia 
reaction or ketoacidosis.  The report indicates that the 
Veteran was instructed to follow a restricted or special 
diet, but that he was not restricted in his ability to 
perform strenuous activities.  

A VA general medical examination report, dated in April 2009, 
notes that the Veteran's diabetes had been characterized in 
November 2008 as "doing great."  The Veteran reported 
walking two to three times per week for 20 to30 minutes.  The 
relevant diagnosis was diabetes mellitus, type 2, 
characterized as "controlled," and with no functional 
impairment.  

The Board finds that the claim must be denied.  The medical 
evidence shows that the Veteran requires medication, and 
there is some evidence of a restricted diet.  However, the 
evidence is insufficient to show that he requires a 
regulation of activities due to his diabetes.  Accordingly, 
at no time have all of the criteria for a 40 percent 
evaluation under DC 7913 been shown to have been met.  

Based on the foregoing, the Board finds that overall, the 
evidence does not show that the Veteran's diabetes mellitus 
has been manifested by symptomatology that more nearly 
approximates the criteria for an initial evaluation of 40 
percent under DC 7913, and that the preponderance of the 
evidence is against an initial 40 percent evaluation.  

B.  Bilateral Cataracts

In February 2006, the RO granted service connection for 
bilateral cataracts, and assigned a 20 percent evaluation, 
with an effective date for service connection of February 24, 
2005.  In March 2007, the RO informed the Veteran that it 
proposed to reduce his evaluation to noncompensable (0 
percent), and in June 2007, the RO effectuated the reduction, 
and assigned a noncompensable evaluation with an effective 
date of September 1, 2007.  However, in May 2009, the RO 
increased the Veteran's evaluation to 20 percent, with an 
effective date of February 24, 2005.  This action effectively 
nullified the reduction of June 2007.  Given the foregoing, 
the issue is whether an initial evaluation in excess of 20 
percent is warranted.  

The RO has evaluated the Veteran's service-connected 
bilateral cataracts under DC's 6099-6080.  See 38 C.F.R. § 
4.27 (2009) (hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen; unlisted disabilities requiring rating by analogy 
will be coded first the numbers of the most closely related 
body part and "99").  However, the U.S. Court of Appeals for 
Veterans Claims held that hyphenated codes are only 
appropriate for diseases, and that they are inappropriate for 
injuries.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).  
Under the circumstances in this case, the use of the 
hyphenated code did not result in any prejudice to the 
Veteran.  Here, DC 6099 represents an injury to the eye, and 
DC 6080 represents visual field defects, and the Board has 
analyzed the claim under the appropriate diagnostic codes, as 
noted below.  

Under Diagnostic Code 6027 [cataract, traumatic] preoperative 
cataract is to be rated on the basis of impairment of vision.  

Impairment of field of vision is evaluated pursuant to the 
criteria found in DC 6080.  Under DC 6080, loss of temporal 
half of the visual field warrants a 30 percent rating if 
bilateral.  

Concentric contraction of the visual field to 5 degrees, 
results in a 100 percent evaluation if bilateral, a 30 
percent rating if unilateral, or may be rated as 5/200.  
Concentric contraction of the visual field to 15 degrees but 
not to 5 degrees results in a 70 percent bilateral 
evaluation, a 20 percent unilateral rating, or is rated as 
20/200.  Id.

Concentric contraction of the visual field to 30 degrees but 
not to 15 degrees, bilaterally, results in a 50 percent 
evaluation, unilaterally results in a 10 percent rating, or 
is rated as 20/100.  Concentric contraction of the visual 
field to 45 degrees but not to 30 degrees, bilaterally, 
results in a 30 percent rating, unilaterally results in a 10 
percent evaluation, or is rated as 20/70.  Id.

A normal visual field extent at the eight principal meridians 
are as follows: temporally: 85 degrees; down temporally: 85 
degrees; down: 65 degrees; down nasally: 50 degrees; nasally: 
60 degrees; up nasally: 55 degrees; up: 45 degrees; up 
temporally: 55 degrees.  38 C.F.R. § 4.76a, Table III.  These 
normal ranges amount to 500 degrees.  Adjudicators should 
calculate the average concentric contraction of an eye by 
measuring the claimant's actual degrees of vision in the 
eight principal meridians, adding them together, and then 
subtracting that sum of degrees from the normal sum of 
degrees (i.e., 500 degrees - x degrees).  That figure (x 
degrees) should then be divided by eight, and that number 
(i.e., y) represents the average concentric contraction for 
that eye.  See 38 C.F.R. § 4.76a, Table III.  

Note (1): Correct diagnosis reflecting disease or injury 
should be cited.

Note (2): Demonstrable pathology commensurate with the 
functional loss will be required.  The concentric contraction 
ratings require contraction within the stated degrees, 
temporally; the nasal contraction may be less.  The 
alternative ratings are to be employed when there is ratable 
defect of visual acuity, or a different impairment of the 
visual field in the other eye.  Concentric contraction 
resulting from demonstrable pathology to 5 degrees or less 
will be considered on a parity with reduction of central 
visual acuity to 5/200 (1.5/60) or less for all purposes 
including entitlement under Sec. 3.350(b)(2) of this chapter; 
not however, for the purpose of Sec. 3.350(a) of this 
chapter.  Entitlement on account of blindness requiring 
regular aid and attendance, Sec. 3.350(c) of this chapter, 
will continue to be determined on the facts in the individual 
case.  

Under 38 C.F.R. § 4.75, ratings on account of visual 
impairments considered for service connection are, when 
practicable, to be based only on examination by specialists.  
Such examinations should include uncorrected and corrected 
central visual acuity for distance and near, with record of 
the refraction.  The best distant vision obtainable after 
best correction by glasses will be the basis of rating, 
except in cases of keratoconus in which contact lenses are 
medically required.  38 C.F.R. § 4.75.  

Diagnostic Codes 6061-6066 contain the criteria to evaluate 
impairment of central visual acuity, and they provide a chart 
wherein the visual acuity in one eye is compared to the 
visual acuity in the other eye to achieve the bilateral 
rating.  38 C.F.R. § 4.79, Diagnostic Codes 6061- 6066.  

A 30 percent evaluation will be assigned where: (1) corrected 
visual acuity in both eyes is 20/70; (2) corrected visual 
acuity in one eye is 20/100 and the other eye is 20/70; (3) 
corrected visual acuity in one eye is 20/200 in one eye and 
20/50 in the other eye; (4) corrected visual acuity in one 
eye is 15/200 and 20/50 in the other eye; (5) corrected 
visual acuity in one eye is 10/200 and 20/40 in the other 
eye; (6) corrected visual acuity in one eye is 5/200 and 
20/40 in the other eye; or (7) blindness of one eye and 
corrected vision to 20/40 in the other eye.  38 C.F.R. 
§ 4.79, DC 6066.  

The relevant medical evidence consists of four VA eye 
examination reports.  

A VA eye examination report, dated in December 2005, shows 
that the Veteran reported that he had been diagnosed with a 
cataract about three years before.  He stated that his vision 
had been "a little bit blurry, bright lights bother him and 
that his eyes tire."  On examination, corrected visual 
acuity in both eyes was 20/20.  There was a large discrete 
opacity in the right eye in the crystalline lens behind the 
iris, and the crystalline lenses had snowflake opacities in 
both eyes.  The retinas were normal and there was no 
retinopathy.  The diagnosis noted a cataract, and that, "The 
vision is such that it is not impacted by this cataract and 
the vision is such that, as a primary factor, it does not 
impact his ability to work."  

These visual field test findings for the left eye showed that 
the Veteran had up loss of 7 degrees (45-38), up temporal 
loss of 15 degrees (55-40), temporal loss of 10 degrees (85-
75), down temporal loss of 7 degrees (85-78), down loss of 0 
degrees (65-65), down nasal loss of 4 degrees (50-46), nasal 
loss of 16 degrees (60-44), and up nasal loss of 18 degrees 
(55-37).  The combined loss for the left eye based on these 
figures amounts to 77.  Using the calculations enumerated in 
38 C.F.R. § 4.76a (i.e., 500-77), a figure of 423 results, 
and dividing that number by 8 equals 52.87 degrees average 
concentric contraction, left eye, or 20/50 (6/15).  

These visual field test findings for the right eye showed 
that the Veteran had up loss of 7 degrees (45-38), up 
temporal loss of 13 degrees (55-42), temporal loss of 4 
degrees (85-81), down temporal loss of 1 degree (85-84), down 
loss of 1 degree (65-64), down nasal loss of 2 degrees (50-
48), nasal loss of 19 degrees (60-41), and up nasal loss of 
14 degrees (55-41).  The combined loss for the right eye 
based on these figures amounts to 61.  Using the calculations 
enumerated in 38 C.F.R. § 4.76a (i.e., 500-61), a figure of 
439 results, and dividing that number by 8 equals 54.87 
degrees average concentric contraction, right eye, or 20/50 
(6/15).  

The examiner made a notation in the associated visual field 
study report that the visual fields of both eyes were WNL 
(within normal limits).   

A VA eye examination report, dated in January 2008, shows 
that the Veteran stated that he sees "fairly well," and 
that he had some burning of the eyes if he looked at his 
computer or television for too long, "but mostly it's 
clear."  On examination, corrected visual acuity in both 
eyes was 20/25.  There was a nuclear sclerotic cataract in 
both eyes with some localized nuclear opacities in the right 
eye only.  The assessment noted nuclear sclerotic cataract 
with some degradation of vision especially in the left eye, 
that was accelerated by his diabetes.  Visual field testing 
was not performed.  

A VA diabetes mellitus examination report, dated in February 
2008, notes that the Veteran's visual fields in both eyes 
were grossly normal, and that his visual acuity in both eyes 
was normal.  It further noted that the left eye did not have 
a cataract, but there was a cataract in the right eye.  

A VA eye examination report, dated in May 2008, shows that 
the Veteran asserted that his cataracts had impacted his 
vision, and that his eyes had burning and watering.  On 
examination, corrected visual acuity in both eyes was 20/25.  
The assessment noted a cataract, reducing best visual acuity 
to 20/25, that the cataract was accelerated by diabetes, and 
that there was a superior constriction of the visual fields, 
secondary to his eye dermatochaslasis.  This report is 
accompanied by visual field test findings which show that the 
examiner stated that the Veteran had a superior constriction 
in the visual fields "which is secondary to his eyelid 
dermatochalasis."  See also accompanying visual field test 
result noting superior constriction secondary to eyelid.  

Service connection is not currently in effect for eyelid 
dermatochalasis, and given the findings in the May 2008 VA 
eye examination report, which attribute constriction of the 
visual fields to a nonservice-connected disorder, this report 
does not contain visual field test findings sufficient for 
analysis under 38 C.F.R. § 4.79.

A VA eye examination report, dated in March 2009, shows that 
on examination, corrected visual acuity in both eyes was 
20/25.  The assessment noted cataracts that impacted the 
Veteran's night vision somewhat more than daytime vision, 
although all vision was impacted, and that the cataracts were 
being accelerated by diabetes.  The examiner further 
indicated that there was no retinopathy, and that he had no 
restrictions regarding employability due to his vision.  

These visual field test findings for the left eye showed that 
the Veteran had up loss of 17 degrees (45-28), up temporal 
loss of 13 degrees (55-42), temporal loss of 23 degrees (85-
62), down temporal loss of 28 degrees (85-57), down loss of 7 
degrees (65-58), down nasal loss of 4 degrees (50-46), nasal 
loss of 18 degrees (60-42), and up nasal loss of 20 degrees 
(55-35).  The combined loss for the left eye based on these 
figures amounts to 130.  Using the calculations enumerated in 
38 C.F.R. § 4.76a (i.e., 500-130), a figure of 370 results, 
and dividing that number by 8 equals 46.26 degrees average 
concentric contraction, left eye, or 20/50 (6/15).  

These visual field test findings for the right eye showed 
that the Veteran had up loss of 15 degrees (45-30), up 
temporal loss of 15 degrees (55-40), temporal loss of 23 
degrees (85-62), down temporal loss of 22 degrees (85-63), 
down loss of 12 degrees (65-53), down nasal loss of 0 degrees 
(50-51), nasal loss of 12 degrees (60-48), and up nasal loss 
of 12 degrees (55-43).  The combined loss for the right eye 
based on these figures amounts to 111.  Using the 
calculations enumerated in 38 C.F.R. § 4.76a (i.e., 500-111), 
a figure of 389 results, and dividing that number by 8 equals 
48.63 degrees average concentric contraction, right eye, or 
20/50 (6/15).  

The Board finds that the claim must be denied.  With regard 
to visual acuity, the medical evidence shows that his 
corrected eyesight has been found to be no less than 20/25 
bilaterally.  Accordingly, the criteria for an initial 
evaluation in excess of 20 percent have not been met under 38 
C.F.R. § 4.79, DC 6066.  With regard to visual field 
impairment, the Veteran's visual fields are not shown to have 
had a bilateral loss of the temporal half, or inferior half, 
of the visual field, a concentric contraction of the visual 
field to 45 degrees bilaterally, or a concentric contraction 
of the visual field to 5 degrees in either eye.  In addition, 
a bilateral visual acuity of  no more than 20/50 is warranted 
per DC 6080, such that a rating in excess of 20 percent is 
not obtained under 38 C.F.R. § 4.79, DC 6066 (which indicates 
that a 10 percent rating is warranted), and there is no 
competent evidence to show that either eye has been 
productive of visual acuity of to warrant a rating in excess 
of 20 percent under 38 C.F.R. § 4.79.  Accordingly, the claim 
must be denied.    

Higher evaluations are also available under the diagnostic 
codes evaluating tuberculosis of the eye, congestive or 
inflammatory glaucoma, malignant new growths of the eyeball, 
active chronic trachomatous conjunctivitis, bilateral 
ectropion, bilateral entropion, bilateral lagophthalmos, or 
aphakia.  However, none of these conditions have been 
demonstrated in the record and, thus, a higher initial 
evaluation under any of the diagnostic codes evaluating these 
disabilities is not warranted.  38 C.F.R. § 4.79, DCs 6010, 
6012, 6014, 6017, 6020, 6021, 6022, 6029.  


III.  TDIU

The Veteran asserts that he is entitled to TDIU.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more.  If there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran's service-connected disabilities are bilateral 
cataracts, evaluated as 20 percent disabling, diabetes 
mellitus, evaluated as 20 percent disabling, tinnitus, 
evaluated as 10 percent disabling, peripheral neuropathy of 
the right lower extremity, evaluated as 10 percent disabling, 
peripheral neuropathy of the left lower extremity, evaluated 
as 10 percent disabling, and impotence, evaluated as 
noncompensable (0 percent disabling).  His combined rating 
during the entire appeal period is no more than 60 percent.  
See May 2009 rating decision.  This combined rating is not 
affected by anything in the Board's instant decision.  
Therefore, at no time has the Veteran met the minimum 
schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a) 
(2009).  

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b) (2009).  

Under 38 C.F.R. § 3.321(b)(1), the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from considering whether the case 
should be referred to the Director of VA's Compensation and 
Pension Service.  Thus, the Board has reviewed the entirety 
of the disability picture, but finds that it is not so 
exceptional or unusual as to render impractical the 
application of the regular schedular criteria.  A disability 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  
Here, neither frequent hospitalization nor marked 
interference with employment due to the Veteran's service-
connected disabilities is demonstrated, nor is there any 
other evidence that these conditions involve such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1). 

The Veteran is shown to have sustained an on-the-job injury 
in 2002.  See e.g., private treatment reports, dated in 2002; 
statement of employer, received in February 2007.  A review 
of a decision of the Social Security Administration (SSA), 
dated in August 2003, shows that the SSA determined that the 
Veteran was disabled as of December 2002, with a primary 
diagnosis of a cervical spine disability, and a secondary 
diagnosis of status post rotator cuff repair, providing 
evidence against the claim that it is his service connected 
disabilities that have caused him to be unemployed.  Given 
the foregoing, the Board finds no basis to refer this case 
for referral for consideration of an extraschedular rating.  

In reaching all of these decisions, the Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claims, such rule is 
not for application.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


IV.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in March 2006 (sleep apnea, back disability, TDIU), and 
December 2008 (sleep apnea).  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

With regard to the claims for increased initial evaluations, 
in August 2005, a VCAA notice was issued in association with 
a claims for service connection for these disabilities, and 
these claims were granted in February 2006.  In such cases, 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice was intended to serve has been fulfilled; no 
additional § 5103(a) notice is required.  Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).   

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records, and records from the Social 
Security Administration.  In this regard, between 2006 and 
2007, the RO received responses from the Thatcher Chiro 
Clinic, R.G.S., D.C., and S.F.D., D.C., to the effect that no 
records were available for the Veteran (in fact, some records 
from S.F.D. have been obtained, and are associated with the 
claims files).  The Veteran has been afforded examinations, 
and with regard to the service connection issues, etiological 
opinions have been obtained, except as noted below.  

With regard to the January 2009 VA examination report, this 
report shows that the examiner recorded the Veteran's 
subjective complaints and history.  It shows that an 
examination was performed, to include a pulmonary function 
test, and that detailed findings are included in the report.  
The examiner indicated that the Veteran's C-file had been 
reviewed, he concluded that the Veteran's sleep apnea was not 
related to his service, or to a service-connected disability, 
and his conclusions are accompanied by a rationale that 
includes discussion of the Veteran's several risk factors.  
Under the circumstances, there is no basis to find that the 
examiner did not have a sufficient basis for his opinion, or 
that this examination report is inadequate.  See e.g., 
Neives-Rodriguuez v. Peake, 22 Vet. App. 295 (2008) (the 
failure to review the claims file is not sufficient, by 
itself, to assign lesser probative value to an opinion).  

With regard to the April 2009 VA examination report, this 
report shows that the examiner recorded the Veteran's 
subjective complaints and history.  It shows that an 
examination was performed, and that detailed findings are 
included in the report.  Although the examiner indicated that 
the Veteran's C-file had not been requested, he stated that 
the Veteran's medical files had been reviewed.  Under the 
circumstances, there is no basis to find that the examiner 
did not have a sufficient basis for his opinion.  See e.g., 
Neives-Rodriguuez v. Peake, 22 Vet. App. 295 (2008) (the 
failure to review the claims file is not sufficient, by 
itself, to assign lesser probative value to an opinion).  The 
examiner determined that the Veteran's back condition began 
after service.  He concluded that the Veteran's back 
condition was not caused by, or the result of, military 
service, nor was it secondary to, or aggravated by, the 
Veteran's service-connected conditions.  Therefore, when read 
in context, it appears that the examiner fairly considered 
the medical evidence and the Veteran's statements, and there 
is no basis to find that this report is inadequate.  See Lee 
v. Brown, 10 Vet. App. 336, 338 (1997) (an etiological 
opinion should be viewed in its full context, and not 
characterized solely by the medical professional's choice of 
words).  Given the foregoing, the Board finds that there is 
no basis to find that the Veteran's April 2009 examination 
was inadequate, or that a remand for a new examination is 
required.  

With regard to the possibility of service connection for 
sleep apnea on a direct basis, an etiological opinion has not 
been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the Veteran's service treatment records do not 
show any relevant treatment, and the post-service medical 
records do not show any relevant treatment prior to 2003.  
This is about 36 years after separation from service.  There 
is no competent evidence of a nexus between sleep apnea and 
the Veteran's service, or a serviced-connected disability.  
Although the January 2009 VA respiratory examination report 
does not include a specific etiological opinion pertaining to 
direct service connection, the examiner stated that several 
conditions for which service connection is not currently in 
effect were the major risk factors for sleep apnea.  
Specifically, the examiner noted that the Veteran was 
morbidly obese, and that he had a history of smoking, COPD, 
and nasal allergies.  Given the foregoing, the Board finds 
that the standards of McLendon have not been met.  See also 
38 C.F.R. § 3.159(c)(4) (2009); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  Simply stated, the Board finds 
that the service and post-service medical record provides 
evidence against this claim.  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004). 


ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


